Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE TAX-MANAGED EMERGING MARKETS FUND Supplement to Prospectus dated November 1, 2007 EATON VANCE WORLDWIDE HEALTH SCIENCES FUND Supplement to Prospectus dated January 1, 2008 EATON VANCE-ATLANTA CAPITAL LARGE-CAP GROWTH FUND EATON VANCE-ATLANTA CAPITAL SMID-CAP FUND Supplement to Prospectus dated February 1, 2008 EATON VANCE DIVERSIFIED INCOME FUND EATON VANCE EMERGING MARKETS LOCAL INCOME FUND EATON VANCE FLOATING-RATE FUND EATON VANCE FLOATING-RATE & HIGH INCOME FUND EATON VANCE GLOBAL MACRO FUND EATON VANCE GOVERNMENT OBLIGATIONS FUND EATON VANCE HIGH INCOME OPPORTUNITIES FUND EATON VANCE INCOME FUND OF BOSTON EATON VANCE INTERNATIONAL INCOME FUND EATON VANCE LOW DURATION FUND EATON VANCE STRATEGIC INCOME FUND EATON VANCE TAX-MANAGED DIVIDEND INCOME FUND EATON VANCE TAX-MANAGED EQUITY ASSET ALLOCATION FUND EATON VANCE TAX-MANAGED INTERNATIONAL EQUITY FUND EATON VANCE TAX-MANAGED MID-CAP CORE FUND EATON VANCE TAX-MANAGED MULTI-CAP GROWTH FUND EATON VANCE TAX-MANAGED SMALL-CAP GROWTH FUND EATON VANCE TAX-MANAGED SMALL-CAP VALUE FUND EATON VANCE TAX-MANAGED VALUE FUND Supplement to Prospectuses dated March 1, 2008 EATON VANCE FLOATING-RATE ADVANTAGE FUND Supplement to Prospectus dated March 14, 2008 1. The following replaces the last two paragraphs under "Restrictions on Excessive Trading and Market Timing" under "Purchasing Shares": The Boards of Trustees of the Eaton Vance funds have adopted policies to discourage short-term trading and market timing and to seek to minimize their potentially detrimental effects. Pursuant to these policies, if an investor (through one or more accounts) makes more than one round-trip exchange (exchanging from one fund to another fund and back again) within 90 days, it will be deemed to constitute market timing or excessive trading. Under the policies, each Fund or its principal underwriter will reject or cancel a purchase order, suspend or terminate the exchange privilege or terminate the ability of an investor to invest in the Eaton Vance funds if the Fund or the principal underwriter determines that a proposed transaction involves market timing or excessive trading that it believes is likely to be detrimental to the Fund. Each Fund and its principal underwriter use reasonable efforts to detect market timing and excessive trading activity, but they cannot ensure that they will be able to identify all cases of market timing and excessive trading. Each Fund or its principal underwriter may also reject or cancel any purchase order (including an exchange) from an investor or group of investors for any other reason. Decisions to reject or cancel purchase orders (including exchanges) in a Fund are inherently subjective and will be made in a manner believed to be in the best interest of a Funds shareholders. No Eaton Vance fund has any arrangement to permit market timing. The following fund share transactions generally are exempt from the market timing and excessive trading policy described above because each Fund and the principal underwriter believe they generally do not raise market timing or excessive trading concerns: transactions made pursuant to a systematic purchase plan or as the result of automatic reinvestment of dividends or distributions, or initiated by the Fund (e. g. for failure to meet applicable account minimums); transactions made by participants in employer sponsored retirement plans involving participant payroll or employer contributions or loan repayments, redemptions as part of plan terminations or at the direction of the plan, mandatory retirement distributions, or rollovers; transactions made by asset allocation and wrap programs where the adviser to the program directs transactions in the accounts participating in the program in concert with changes in a model portfolio; or transactions in shares of Eaton Vance Cash Management Fund, Eaton Vance Money Market Fund, Eaton Vance Tax Free Reserves, Eaton Vance Institutional Short Term Income Fund and Eaton Vance Institutional Short Term Treasury Fund. It may be difficult for a Fund or the principal underwriter to identify market timing or excessive trading in omnibus accounts traded through financial intermediaries. The Funds and the principal underwriter have provided guidance to financial intermediaries (such as banks, broker-dealers, insurance companies and retirement administrators) concerning the application of the Eaton Vance funds market timing and excessive trading policies to Fund shares held in omnibus accounts maintained and administered by such intermediaries, including guidance concerning situations where market timing or excessive trading is considered to be detrimental to a Fund. Each Fund or its principal underwriter may rely on a financial intermediarys policy to restrict market timing and excessive trading if it believes that policy is likely to prevent market timing that is likely to be detrimental to each Fund. Such policy may be more or less restrictive than a Funds policy. Although each Fund or the principal underwriter review trading activity at the omnibus account level for activity that indicates potential market timing or excessive trading activity, the Funds and the principal underwriter typically will not request or receive individual account data unless suspicious trading activity is identified. Each Fund and the principal underwriter generally rely on the financial intermediaries to monitor trading activity in good faith in accordance with their own or Fund policies. Each Fund and the principal underwriter cannot ensure that these financial intermediaries will in all cases apply the policies of the Funds or their own policies, as the case may be, to accounts under their control. 2. The following is added to "Class I Shares" under "Purchasing Shares" in the prospectus dated March 1, 2008 for the Eaton Vance Tax-Managed Funds: Class I shares may be purchased through an investment dealer or by requesting your bank to transmit immediately available funds (Federal Funds) by wire. To make an initial investment by wire, you must complete an account application and telephone the Fund Order Department at 1-800-262-1122 to be assigned an account number. You may request a current account application by calling 1-800-262-1122. The Fund Order Department must be advised by telephone of each additional investment by wire. The Funds do not issue share certificates. Purchases will be executed at the net asset value next determined after their receipt in good order by each Funds transfer agent. A Funds transfer agent or your investment dealer must receive your purchase in good order no later than the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. eastern time) for your purchase to be effected at that days net asset value. If you purchase shares through an investment dealer, that dealer may charge you a fee for executing the purchase for you. Each Fund may suspend the sale of its shares at any time and any purchase order may be refused for any reason. May 15, 2008 COMBPS1 EATON VANCE FLORIDA PLUS INSURED MUNICIPALS FUND EATON VANCE HAWAII MUNICIPALS FUND EATON VANCE HIGH YIELD MUNICIPALS FUND EATON VANCE KANSAS MUNICIPALS FUND Supplement to Statements of Additional Information dated April 1, 2007 EATON VANCE HIGH YIELD MUNICIPALS FUND - CLASS I SHARES Supplement to Statement of Additional Information dated May 8, 2007 EATON VANCE CALIFORNIA LIMITED MATURITY MUNICIPALS FUND EATON VANCE FLORIDA PLUS LIMITED MATURITY MUNICIPALS FUND EATON VANCE MASSACHUSETTS LIMITED MATURITY MUNICIPALS FUND EATON VANCE NATIONAL LIMITED MATURITY MUNICIPALS FUND EATON VANCE NEW JERSEY LIMITED MATURITY MUNICIPALS FUND EATON VANCE NEW YORK LIMITED MATURITY MUNICIPALS FUND EATON VANCE OHIO LIMITED MATURITY MUNICIPALS FUND EATON VANCE PENNSYLVANIA LIMITED MATURITY MUNICIPALS FUND Supplement to Statements of Additional Information dated August 1, 2007 EATON VANCE ARIZONA MUNICIPALS FUND EATON VANCE COLORADO MUNICIPALS FUND EATON VANCE CONNECTICUT MUNICIPALS FUND EATON VANCE MICHIGAN MUNICIPALS FUND EATON VANCE MINNESOTA MUNICIPALS FUND EATON VANCE NEW JERSEY MUNICIPALS FUND EATON VANCE PENNSYLVANIA MUNICIPALS FUND Supplement to Statement of Additional Information dated October 5, 2007 EATON VANCE TAX-MANAGED EMERGING MARKETS FUND Supplement to Statement of Additional Information dated November 1, 2007 EATON VANCE ALABAMA MUNICIPALS FUND EATON VANCE ARKANSAS MUNICIPALS FUND EATON VANCE CALIFORNIA MUNICIPALS FUND EATON VANCE FLORIDA PLUS MUNICIPALS FUND EATON VANCE GEORGIA MUNICIPALS FUND EATON VANCE KENTUCKY MUNICIPALS FUND EATON VANCE LOUISIANA MUNICIPALS FUND EATON VANCE MARYLAND MUNICIPALS FUND EATON VANCE MASSACHUSETTS MUNICIPALS FUND EATON VANCE MISSISSIPPI MUNICIPALS FUND EATON VANCE MISSOURI MUNICIPALS FUND EATON VANCE NEW YORK MUNICIPALS FUND EATON VANCE NORTH CAROLINA MUNICIPALS FUND EATON VANCE OHIO MUNICIPALS FUND EATON VANCE OREGON MUNICIPALS FUND EATON VANCE RHODE ISLAND MUNICIPALS FUND EATON VANCE SOUTH CAROLINA MUNICIPALS FUND EATON VANCE TENNESSEE MUNICIPALS FUND EATON VANCE VIRGINIA MUNICIPALS FUND EATON VANCE WEST VIRGINIA MUNICIPALS FUND Supplement to Statements of Additional Information dated December 1, 2007 EATON VANCE ASIAN SMALL COMPANIES FUND EATON VANCE GLOBAL GROWTH FUND EATON VANCE GREATER CHINA GROWTH FUND EATON VANCE MULTI-CAP GROWTH FUND EATON VANCE WORLDWIDE HEALTH SCIENCES FUND Supplement to Statements of Additional Information dated January 1, 2008 EATON VANCE-ATLANTA CAPITAL LARGE-CAP GROWTH FUND EATON VANCE-ATLANTA CAPITAL SMID-CAP FUND Supplement to Statement of Additional Information dated February 1, 2008 EATON VANCE NATIONAL MUNICIPALS FUND Supplement to Statement of Additional Information dated February 1, 2008 EATON VANCE ENHANCED EQUITY OPTION INCOME FUND EATON VANCE RISK-MANAGED EQUITY OPTION INCOME FUND Supplement to Statement of Additional Information dated February 29, 2008 EATON VANCE CASH MANAGEMENT FUND EATON VANCE DIVERSIFIED INCOME FUND EATON VANCE DIVIDEND INCOME FUND EATON VANCE EMERGING MARKETS LOCAL INCOME FUND EATON VANCE EQUITY RESEARCH FUND EATON VANCE FLOATING-RATE FUND EATON VANCE FLOATING-RATE & HIGH INCOME FUND EATON VANCE GLOBAL MACRO FUND EATON VANCE GOVERNMENT OBLIGATIONS FUND EATON VANCE HIGH INCOME OPPORTUNITIES FUND EATON VANCE INCOME FUND OF BOSTON EATON VANCE INTERNATIONAL EQUITY FUND EATON VANCE INTERNATIONAL INCOME FUND EATON VANCE LOW DURATION FUND EATON VANCE MONEY MARKET FUND EATON VANCE STRATEGIC INCOME FUND EATON VANCE STRUCTURED EMERGING MARKETS FUND EATON VANCE TAX-MANAGED DIVIDEND INCOME FUND EATON VANCE TAX-MANAGED EQUITY ASSET ALLOCATION FUND EATON VANCE TAX-MANAGED INTERNATIONAL EQUITY FUND EATON VANCE TAX-MANAGED MID-CAP CORE FUND EATON VANCE TAX-MANAGED MULTI-CAP GROWTH FUND EATON VANCE TAX-MANAGED SMALL-CAP GROWTH FUND EATON VANCE TAX-MANAGED SMALL-CAP VALUE FUND EATON VANCE TAX-MANAGED VALUE FUND Supplement to Statements of Additional Information dated March 1, 2008 EATON VANCE FLOATING-RATE ADVANTAGE FUND Supplement to Statement of Additional Information dated March 14, 2008 1. The Special Committee is now known as the Contract Review Committee. 2. The following is added as the last two paragraphs under "Fund Mangement" under "Mangement and Organization": Messrs. Esty (Chair), Freedman and Park are currently members of the Portfolio Management Committee of the Board of Trustees of the Trust and each Portfolio. The purposes of the Portfolio Management Committee are to: (i) assist the Board of Trustees in its oversight of the portfolio management process employed by the Funds and the Portfolios and their investment adviser and sub-adviser(s), if applicable, relative to the Funds and the Portfolios stated objective(s), strategies and restrictions; (ii) assist the Board of Trustees in its oversight of the trading policies and procedures and risk management techniques applicable to the Funds and the Portfolios; and (iii) assist the Board of Trustees in its monitoring of the performance results of all Funds and Portfolios, giving special attention to the performance of certain Funds and Portfolios that it or the Board of Trustees identifies from time to time. Mr. Pearlman (Chair) and Mmes. Steiger and Stout are currently members of the Compliance Reports and Regulatory Matters Committee of the Board of Trustees of the Trust and each Portfolio. The purposes of the Compliance Reports and Regulatory Matters Committee are to: (i) assist the Board of Trustees in its oversight role with respect to compliance issues and certain other regulatory matters affecting the Funds and the Portfolios; (ii) serve as a liaison between the Board of Trustees and the Funds and the Portfolios Chief Compliance Officer (the CCO); and (iii) serve as a qualified legal compliance committee within the rules promulgated by the SEC. 3. The following applies to all Funds with the exception of Eaton Vance Cash Management Fund and Eaton Vance Money Market Fund: Investments in a Fund by ReFlow in connection with the ReFlow liquidity program are not subject to the round trip limitation described in "Restrictions on Excessive Trading and Market Timing" under "Purchasing Shares" in the prospectus. May 15, 2008
